Exhibit 10.10

EMPLOYEE NONCOMPETITION,

NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

This Employee Noncompetition, Nondisclosure and Developments Agreement (the
“Agreement”) is entered into by and between the undersigned employee and Rib-X
Pharmaceuticals, Inc., its parents, affiliates and subsidiaries (the “Company”).

WHEREAS, the Company is in negotiations with investors to obtain critical
financing, which is necessary for the continued operation of the Company;

WHEREAS, my execution of this Agreement is a condition of the investors’
provision of financing to the Company;

WHEREAS, in the absence of such financing, my employment with the Company, and
my salary and benefits as a consequence thereof, would cease; and

WHEREAS, the Company agrees to provide me with two weeks’ notice prior to
termination from employment and/or payment in lieu of such notice;

NOW THEREFORE, in consideration of the covenants herein, my continued employment
with the Company, the Company’s provision of two weeks’ notice of termination,
and for other good and valuable consideration, I hereby covenant and agree as
follows:

1. Best Efforts. During the period of my employment by the Company, I shall
devote my full time and best efforts to the business of the Company, and I shall
neither pursue any business opportunity outside the Company nor take any
position with any organization other than the Company without the written
approval of the Chief Executive Officer or his/her designee.

2. Noncompetition. During the period of my employment by the Company, I shall
not, directly or indirectly, alone or as a consultant, partner, officer,
director, employee, joint venturer, lender or stockholder of any entity, engage
in any business or activity that is in competition with the products or services
being created, developed, manufactured, marketed, distributed or sold by the
Company in (a) the State of Connecticut, (b) the States of New York,
Massachusetts and Connecticut, (c) the continental United States of America, (d)
the United States and Europe or (e) worldwide. For one year following the
termination of my employment, regardless of the reasons for my termination, I
will refrain from management of or participation in research programs at or on
behalf of any entity in areas related to antimicrobials targeted to the Ribosome
and in areas related to specific chemical approaches or series the Company is
engaged in during my employment or in which the Company is planning to engage.
In the case of areas of business unrelated to antimicrobials, for one year
following the termination of my employment, regardless of the reasons for my
termination, I will refrain from management of or participating in any such
non-antimicrobial programs which are under prosecution at the company or in
which the Company is planning to engage

3. Nonsolicitation of Customers. During the period of my employment by the
Company and for one year following the termination of my employment, regardless
of the reasons for my termination, I shall not, directly or indirectly, alone or
as a consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity, solicit or do business with any customer of the
Company or any potential customer of the Company (i) with whom I have had
contact or (ii) about whom I obtained information, or became familiar with
through Confidential Information (as defined in Paragraph 5), during the course
of my employment with the Company.



--------------------------------------------------------------------------------

4. Nonsolicitation of Employees.

(a) During the period of my employment by the Company and for one year following
the termination of my employment, regardless of the reasons for the termination,
I will not, in any manner, hire or engage, or assist any company or business
organization by which I am employed or which is directly or indirectly
controlled by me to hire or engage, any person who is or was employed by the
Company (or is or was an agent, representative, contractor, project consultant
or consultant of the Company) at the time of my termination.

(b) During the period of my employment by the Company and for one year following
the termination of my employment, regardless of the reasons for the termination,
I will not, in any manner, solicit, recruit or induce, or assist any company or
business organization by which I am employed or which is directly or indirectly
controlled by me to solicit, recruit or induce, any person who is or was
employed by the Company (or is or was an agent, representative, contractor,
project consultant or consultant of the Company) at the time of my termination,
to leave his or her employment, relationship or engagement with the Company.

5. Nondisclosure. I shall not at any time, whether during or after the
termination of my employment, reveal to any person or entity any Confidential
Information except to employees of the Company who need to know such
Confidential Information for the purposes of their employment, or as otherwise
authorized by the Company in writing. The term “Confidential Information” shall
include any information concerning the organization, business or finances of the
Company or of any third party which the Company is under an obligation to keep
confidential that is maintained by the Company as confidential. Such
Confidential Information shall include, but is not limited to, trade secrets or
confidential information respecting inventions, products, designs, methods,
know-how, techniques, systems, processes, specifications, blueprints,
engineering data, software programs, works of authorship, customer lists,
customer information, financial information, pricing information, personnel
information, business plans, projects, plans and proposals. I shall keep
confidential all matters entrusted to me and shall not use or attempt to use any
Confidential Information except as may be required in the ordinary course of
performing my duties as an employee of the Company, nor shall I use any
Confidential Information in any manner which may injure or cause loss or may be
calculated to injure or cause loss to the Company, whether directly or
indirectly.

6. Assignment of Developments.

(a) If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
Development that (i) relates to the business of the Company or any customer of
or supplier to the Company or any of the products or services being developed,
manufactured or sold by the Company or which may be used in relation therewith;
or (ii) results from tasks assigned to me by the Company; or (iii) results from
the use of premises or personal property (whether tangible or intangible) owned,

 

Erin Noncompete 1-8-02

-2-



--------------------------------------------------------------------------------

leased or contracted for by the Company, then all such Developments and the
benefits thereof are and shall immediately become the sole and absolute property
of the Company and its assigns, as works made for hire or otherwise. The term
“Development” shall mean any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes (including, but not
limited to, the Semiconductor Chip Protection Act) or subject to analogous
protection). I shall promptly disclose to the Company (or any persons designated
by it) each such Development. I hereby assign all rights (including, but not
limited to, rights to inventions, patentable subject matter, copyrights and
trademarks) I may have or may acquire in the Developments and all benefits
and/or rights resulting therefrom to the Company and its assigns without further
compensation and shall communicate, without cost or delay, and without
disclosing to others the same, all available information relating thereto (with
all necessary plans and models) to the Company.

(b) Excluded Developments. I represent that the Developments identified in the
Appendix, if any, attached hereto comprise all the Developments that I have made
or conceived prior to my employment by the Company, which Developments are
excluded from this Agreement. I understand that it is only necessary to list the
title of such Developments and the purpose thereof but not details of the
Development itself. IF THERE ARE ANY SUCH DEVELOPMENTS TO BE EXCLUDED, THE
UNDERSIGNED SHOULD INITIAL HERE; OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO
SUCH EXCLUSIONS. /s/ EMD

7. Further Assurances. I shall, during my employment and at any time thereafter,
at the request and cost of the Company, promptly sign, execute, make and do all
such deeds, documents, acts and things as the Company and its duly authorized
officers may reasonably require:

(a) to apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development and when so obtained or vested to renew and restore the same; and

(b) to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection.

If the Company is unable, after reasonable effort, to secure my signature on any
application for patent, copyright, trademark or other analogous protection or
other documents regarding any legal protection relating to a Development,
whether because of my physical or mental incapacity or for any other reason
whatsoever, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
in my behalf and stead to execute and file any such application or applications
or other documents and to do all other lawfully permitted acts to further the
prosecution and issuance of patent, copyright or trademark registrations or any
other legal protection thereon with the same legal force and effect as if
executed by me.

 

Erin Noncompete 1-8-02

-3-



--------------------------------------------------------------------------------

8. Employment At Will. I understand that this Agreement does not constitute an
implied or written employment contract and that my employment with the Company
is on an “at-will” basis. Accordingly, I understand that either the Company or I
may terminate my employment at any time, for any or no reason, with or without
prior notice.

9. Severability. I hereby agree that each provision and the subparts of each
provision herein shall be treated as separate and independent clauses, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of the Agreement. Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear. I hereby further agree that the language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either of the parties.

10. Amendments; Waiver. Any amendment to or modification of this Agreement, or
any waiver of any provision hereof, shall be in writing and signed by the
Company. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

11. Survival. This agreement shall be effective as of the date entered below. My
obligations under this Agreement shall survive the termination of my employment
regardless of the manner of such termination and shall be binding upon my heirs,
executors, administrators and legal representatives.

12. Assignment. The Company shall have the right to assign this Agreement to its
successors and assigns, and all covenants and agreements hereunder shall inure
to the benefit of and be enforceable by said successors or assigns. I may not
assign this Agreement.

13. Representations.

(a) I represent that my employment with the Company and my performance of all of
the terms of this Agreement do not and will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I shall not
enter into, any agreement either written or oral in conflict herewith.

(b) I agree that the restrictions set forth in paragraph 2 hereof are reasonable
and necessary to protect specific business interests of the Company. I agree
that any breach of this Agreement by me will cause irreparable damage to the
Company and that in the event of such breach the Company shall have, in addition
to any and all remedies of law, the right to an injunction, specific performance
or other equitable relief to prevent the violation of my obligations hereunder.
The Company may apply for such injunctive relief in any court of competent
jurisdiction without the necessity of posting any bond or other security.

 

Erin Noncompete 1-8-02

-4-



--------------------------------------------------------------------------------

14. Governing Law; Forum Selection Clause. This Agreement and any claims arising
out of this Agreement (or any other claims arising out of the relationship
between the parties) shall be governed by and construed in accordance with the
laws of the State of Connecticut and shall in all respects be interpreted,
enforced and governed under the internal and domestic laws of such state,
without giving effect to the principles of conflicts of laws of such state. Any
claims or legal actions by one party against the other shall be commenced and
maintained in any state or federal court located in such state, and I hereby
submit to the jurisdiction and venue of any such court.

15. Entire Agreement. This Agreement sets forth the complete, sole and entire
agreement between the parties on the subject matter herein and supersedes any
and all other agreements, negotiations, discussions, proposals, or
understandings, whether oral or written, previously entered into, discussed or
considered by the parties.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date first above written.

 

/s/ Erin M. Duffy

Signature

Erin M. Duffy

Name (Please Print) Date:   01.09.2001 Address:   349 River Road   Deep River,
CT 06417

 

Erin Noncompete 1-8-02

-5-